DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on May 2, 2022, have been considered and an action on the merits follows.  As directed by the amendment, claims 1-6, 11, 13, and 14 have been amended, and claims 7- 8, 9 and 10 have been cancelled. New claim 16 is added. Accordingly, claims 1-6 and 11-16 are pending in this application.
Response to Arguments
Applicants amendment to the abstract has made the examiners objection moot. Therefore, the examiners objections to the abstract have been withdrawn.  However, there is still a pending objection to the abstract as provided in the office action below, as the abstract now contains less than 50 words.  To obviate the rejection Applicant can include a single paragraph within the range of 50 to 150 words in length.
Applicants amendments to the specification has made the examiners objection moot. Therefore, the examiners objections to the specification have been withdrawn.  However, there is a specification objection still pending in the office action because the first use of the acronym “TPU” is provided without first providing the meaning of the acronym (See page 6, line 5). To obviate the rejection Applicant can include a provide the meaning of the acronym (See page 6, line 5).
Applicants amendments to the claims have made the examiners objection moot. Therefore, the examiners objections to the claims have been withdrawn.  
Applicants amendment has rendered the rejection under 35 U.S.C. 112(b) of claims 1-6 & 9-15 moot. Therefore, the examiners rejection has been withdrawn.
Applicant's arguments to the 35 USC 103 rejection have been fully considered but they are not persuasive. Applicant’s arguments are drawn to amended claims 1-6, 11, 13, and 14, which are subject to the 35 U.S.C. § 103 rejection set forth below. 
On Page 10,  Applicants argument that no combination of Dekovic and Klunker discloses or suggests a shoe having both a knitted structure made of a knitted base material and also a distinct knitted reinforced structure, as recited by claim 1. Critically, Dekovic's inlaid strand 132 is not made of a knitted material. See Dekovic at Col. 8, Line 52 to Col. 9, line 5. Therefore, Dekovic's inlaid strand 132 cannot be a "knitted reinforced structure," as required by claim 1. Moreover, Dekovic's use of a non-knitted material to reinforce its knitted element 131 adds weight to Dekovic's shoe and reduces its flexibility, as well as creates undesirable aesthetics. 10 Appl. No.: 17/046,689As such, Dekovic's use of a non-knitted support structure (strand 132) places Dekovic completely outside the scope of Applicant's claims, which uses a knitted structure and a distinct knitted reinforced structure to solve the above problems. 
In this case, Examiner respectfully disagrees with Applicant’s assertion that inlaid strand does not realize a knitted structure which is added to the knitted base material of the shoe upper.  Examiner interprets the inlaid structure applied to facilitate realizing knitted structure 130 and knitted base material of the upper is 120.  Also See Col. 8, Line 52 – 65, wherein Dekovic teaches “The primary elements of knitted component 130 are a knit element 131 and an inlaid strand 132”).
On page 11 of the Applicant’s Remarks, the Applicant argues Dekovic's inlaid strand 132 is not made of a knitted material, Dekovic absolutely cannot disclose or suggest a shoe having a knitted structure and a kitted reinforcing structure, wherein the knitted reinforcing structure has (i) a higher density of meshes than the knitted structure, (i) additional meshes which are added to the meshes of the knitted, or (iii) combinations thereof. Indeed, because Dekovic's inlaid strand 132 is not made of a knitted material, there is absolutely no teaching that Dekovic's inlaid strand 132 has meshes of any kind, let alone the meshes specifically claimed by Applicant.
Examiner respectfully disagrees with Applicant’s assertion that inlaid strand is not made of a knitted material.  Examiner interprets that inlaid structure as applied to facilitate realizing knitted structure is 130 and knitted base material of the upper is 120.  Also See Col. 8, Line 52 – 65, wherein Dekovic teaches “The primary elements of knitted component 130 are a knit element 131 and an inlaid strand 132”). 
Moreover, the rejection set forth in the previous Office Action did not include the limitations of having a plurality of meshes having a second density,  wherein the knitted reinforced structure.  Thus, applicant’s arguments are not commensurate with the rejected claims.  A new rejection is provided below based on applicant’s newly amended claims.
Thirdly, applicant argues that at least in part to the deficiencies of Dekovic's inlaid strand 132 (as discussed above), Dekovic cannot disclose or suggest a shoe wherein at least one of (i) meshes having the second density of the knitted reinforced structure, or (ii) the increased thickness T of the knitted reinforced structure, is arranged along the circumference of at least one opening, as recited by claim 1. Rather, Dekovic's structure with knitted element 131 and an inlaid strand 132, (shown below in Dekovic's FIG. 5, as annotated by the Office at page 14 of the Office Action) is completely different than Applicant's claimed structure (as shown in Applicant's FIGS. 2 and 5). 
11 QB\73748309.1 	The examiner asserts that the previous Office Action addresses the limitations of the claims filed October 09, 2020, which did not include the limitation of a plurality of meshes having a second density,  wherein the knitted reinforced structure.  Thus, applicant’s arguments are not commensurate with the rejected claims.  A new rejection is provided below based on applicant’s newly amended claims.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the meshes must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification- Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The applicant is reminded that the abstract should be a statement that meets the range of 50 to 150 words.  The disclosure is objected to because of the following informalities: The current abstract is less than 50 words.  
Appropriate correction is required.
Specification - Disclosure
The disclosure is objected to because of the following informalities:  On Page 3, Line 8 the “polytretrafluorethylene (PTFE)” is misspelled.  The correct spelling should be “Polytetrafluoroethylene (PTFE)”
Appropriate correction is required.
 The disclosure is objected to because of the following informalities: The specification is objected to for the use of the acronym “TPU” without first providing the meaning of the acronym (See page 6, line 5).   For examination purposes, “TPU” has been read as “Thermoplastic Polyurethane”; however, providing a definition for an abbreviation or an acronym is important since applicant can be their own lexicographer. Appropriate correction is required.
   
    PNG
    media_image1.png
    281
    651
    media_image1.png
    Greyscale

 	
The disclosure is objected to because of the following informalities: The specification is objected to because the language highlighted is not legible and does not correspond with the original specification.  For examination purposes, the illegible language will be interpreted “for the membrane. The pores of this material allow passing of water vapour”.
Appropriate correction is required.


    PNG
    media_image2.png
    582
    692
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 is rejected because it to depends from a cancelled claim (Claim 10).  As required by 35 U.S.C. 112(d), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed, however, claim 11 depends from claim 10 which has been cancelled.   .  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
For examination purposes Claim 11 will be examined as if it depends from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 2, 5, 11 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,392,835 B2 to Dekovic et al. (herein after “Dekovic”) in view of German Patent No. DE9113139 U1 to KLUNKER et al., based on the English Language Translation Provided EPO and Google (herein after “Klunker”).
As to Claim 1, Dekovic discloses a shoe (See Figure 1) comprising a shoe upper (120) and a sole (110) which is connected with the shoe upper (120) (See Figure 1 and Col. 4, Lines 35-38, teaching a shoe upper (120) and a sole (110) which is connected with the shoe upper (120)(Col. 5, Line 9-10)), wherein the knitted structure (130) at least partially surrounds a foot of a wearer during intended use of the shoe (100) (See Figure 1,and Col. 6, Lines 31-49) wherein the knitted structure (130) comprises a first set of openings (153) arranged side by along a longitudinal extension (L) of the shoe upper (120) at a lateral side (16) of the shoe upper (120) and a first set of openings (153) arranged side by along the longitudinal extension (L) of the shoe upper (120) at a medial side (18) of the shoe upper (120) (See Annotated Figure 1 and Figure 5, teaching wherein the knitted structure (130) comprises a first set of openings (153) arranged side by side along a longitudinal extension (L) of the shoe upper (120) at a lateral side (16) of the shoe upper (120) and a first set of openings (153) arranged side by side along the longitudinal extension (L) of the shoe upper (120) at a medial side(18) of the shoe upper (120)), 




    PNG
    media_image3.png
    755
    982
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    950
    904
    media_image4.png
    Greyscale

 wherein both sets of first openings (153) are arranged in a defined first height level (hl) of the shoe upper (120) measured from the bottom of the sole (110) (See Annotated Figure 5 and Figure 1 and Col. 6, Lines 9-27, Dekovic teaches wherein both sets of first openings (153) are arranged in a defined first height level of the shoe upper (120) measured from the bottom of the sole (110)),  wherein the knitted structure (130) comprises a second set of openings (152) arranged side by side along the longitudinal extension (L) of the shoe upper (120) at the lateral side (16) of the shoe upper (120) and a second set of openings (152) arranged side by side along the longitudinal extension (L) of the shoe upper (120) at the medial side (18) of the shoe upper (120) (See Annotated Figure 5, and Col. 6, Lines 9-27, teaching a second set of openings (152) arranged side by side along the longitudinal extension (L) of the shoe upper (120) at the lateral side (16) of the shoe upper (120) and a second set of openings (152) arranged side by side along the longitudinal extension (L) of the shoe upper (120) at the medial side (18) of the shoe upper (120))

    PNG
    media_image5.png
    776
    1075
    media_image5.png
    Greyscale
 
wherein both sets of second openings are arranged in a defined second height level (h2) of the shoe upper measured from the bottom of the sole (110) (See annotated Figures 1 and 5, teaching both sets of second openings are arranged in a defined second height level (h2) of the shoe  upper measured from the bottom of the sole (110)),
wherein the second height level (h2) is different from the first height level (hl) (See annotated Figures 1 and 5, teaching the second height level is different from the first height level), 
wherein the openings of both sets of first openings and both sets of second openings are adapted to thread a lace (154) therethrough (See Col. 10 Lines 12 – 34, “As described above, lace apertures 152, 153 may extend through knitted component 130 and are configured to receive a lace, including lace 154”), 
However, Dekovic does not teach wherein the shoe upper comprises a knitted structure comprising a knitted base material with a plurality of meshes having a first density, and wherein the shoe upper comprises a knitted reinforced structure with a plurality of meshes having a second density, wherein the knitted reinforced structure encloses at least a part of the openings of both sets of first openings and both sets of second openings and wherein the knitted reinforced structure is realized by a knitted structure which is added to the knitted base material of the shoe upper, wherein the knitted reinforced structure has at least one feature selected from the group consisting of (i) the second density of meshes of the knitted reinforced structure is higher than the first density of meshes of the knitted base material, (ii) the knitted reinforced structure has 4additional meshes which are added to the meshes of the knitted base material, such that that the knitted base material of the shoe upper has a base thickness (t) and that the knitted reinforced structure has an increased thickness (T), and (iii) combinations of (i) and (ii), and wherein at least one of () meshes having the second density of the knitted reinforced structure, or (ii) the increased thickness T of the knitted reinforced structure, is arranged along the circumference of at least one opening.
Dekovic teaches a reinforced structure (tied lace receiving aperture 162) and discloses wherein the shoe upper (120) comprises a knitted structure (130) comprising a knitted base material with a plurality of meshes having a first density (See Col. 10 Lines 12 – 34,  teaching a knitted base material with a plurality of meshes.  Dekovic teaches the base material having a first density and a mesh and (tied-lace aperture162) having another mesh with the button hole stitch and thereby teaching a plurality of meshes) and wherein the shoe upper (120) comprises a knitted reinforced structure (130 with the modified openings (152, 153) with the  button hole stitch) with a plurality of meshes having a second density (See Col. 10 Lines 12 – 34,  teaching the modified aperture (152, 153) being formed with a plurality of stitches that have a first and second density like the tied lace aperture (162) with the button hole stitch), 
wherein the knitted reinforced structure (130 with the modified openings (152, 153) with the  button hole stitch) encloses at least a part of the openings of both sets of first openings (152) and both sets of second openings (153) (See Col. 10 Lines 12 – 34,  teaching the modified aperture (152, 153) being formed with a plurality of stitches that have a first and second density like the tied lace aperture (162) with the button hole stitch), In one 30 embodiment, tied-lace receiving aperture 162 may be formed directed into knitted component 130 using a button-hole stitch or other suitable type of stitch”.),  and wherein the knitted reinforced structure (130 with the modified openings (152, 153) with the  button hole stitch) is realized by a knitted structure which is added to the knitted base material (130) of the shoe upper (120) (See Col. 10 Lines 12- 34), wherein the knitted reinforced structure (130 with the modified openings (152, 153) with the  button hole stitch) has at least one feature selected from the group consisting of (i) the second density of meshes of the knitted reinforced structure is higher than the first density of meshes of the knitted base material (See Col. 10 Lines 12 – 34,  teaching the modified aperture (152, 153) being formed with a plurality of stitches that have a first and second density like the tied lace aperture (162) with the button hole stich), (ii) the knitted reinforced structure has additional meshes which are added to the meshes of the knitted base material, such that that the knitted base material of the shoe upper has a base thickness (t) and that the knitted reinforced structure has an increased thickness (T), and (iii) combinations of (i) and (ii), and wherein at least one of () meshes having the second density of the knitted reinforced structure, or (ii) the increased thickness T of the knitted reinforced structure, is arranged along the circumference of at least one opening.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the base material and the openings (152, 153) of Dekovic, wherein the shoe upper comprises a knitted structure comprising a knitted base material with a plurality of meshes having a first density, and wherein the shoe upper comprises a knitted reinforced structure with a plurality of meshes having a second density, wherein the knitted reinforced structure encloses at least a part of the openings of both sets of first openings and both sets of second openings and wherein the knitted reinforced structure is realized by a knitted structure which is added to the knitted base material of the shoe upper, wherein the knitted reinforced structure has at least one feature selected from the group consisting of (i) the second density of meshes of the knitted reinforced structure is higher than the first density of meshes of the knitted base material, (ii) the knitted reinforced structure has 4additional meshes which are added to the meshes of the knitted base material, such that that the knitted base material of the shoe upper has a base thickness (t) and that the knitted reinforced structure has an increased thickness (T), and (iii) combinations of (i) and (ii), and wherein at least one of () meshes having the second density of the knitted reinforced structure, or (ii) the increased thickness T of the knitted reinforced structure, is arranged along the circumference of at least one opening, as taught by Dekovic’s (tied-lace receiving aperture (162)) which has a plurality of meshes and a first and second density of stitches with the application of the button hole stitch, as this would be simple substitution of one opening for another opening with the reasonable expectation that one opening would perform equally as well as another.
This would simply be the substitution of prior art elements according to known methods to yield predictable results. See: MPEP 2143.
Although Dekovic discloses openings of both sets of first openings (152) and both sets of second opening (153) of the knitted structure (120), Dekovic is silent wherein a semi-permeable membrane is arranged between the foot of the wearer and the knitted structure which covers the openings of both sets of first openings and both sets of second openings of the knitted structure.
Klunker teaches breathable footwear and specifically discloses wherein a semi-permeable membrane is arranged between the foot of the wearer and the knitted structure which covers the shoe (See Figure 1, Pages 1 & 2, teaching a semi-permeable membrane that is arranged between the foot of the wearer and the knitted structure (130).
Dekovic is analogous art to the claimed invention as it relates to footwear having a knitted structure with openings; and, Klunker is analogous art as it relates to the claimed invention in that it provides waterproof, and breathable footwear.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the knit footwear of Dekovic, with a semi-permeable membrane arranged between the foot of the wearer and the knitted structure which covers the shoe, as taught by Klunker, in order to provide waterproofing protection during use wherein the footwear may be exposed to the elements which would allow the user’s feet to stay dry even if the footwear were exposed to water. This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 2, Dekovic/Klunker disclose the shoe of claim 1, characterized in that the semi- permeable membrane allows the flow of moisture and water vapour from the foot of the wearer through the semi-permeable membrane (See Figure 1,and Pages 1&2 of Klunker, teaching the semi-permeable membrane that allows the flow of moisture and water vapour from the foot of the wearer through the semi-permeable membrane) and via the openings of both sets of first openings and both sets of second openings (See Annotated Figure 5 of Dekovic, teaching the modified shoe with both sets of first openings and both sets of second openings (152,153) of Dekovic) to the outer side of the shoe upper and prevents the transfer from moisture from the outer side of the shoe upper to the foot of the wearer (The modified shoe upper with both sets of first openings and both sets of second openings (152,153) of Dekovic, with the semi permeable membrane of Klunker (See Figure 1,and Pages 1&2 of Klunker, prevents the transfer of moisture from the outerside of the shoe upper to the foot of the wearer).
As to Claim 5, Dekovic/Klunker disclose the shoe of claim 1, characterized in that the semi- permeable membrane or comprises polysulphone (PSU), polyether sulphone (PES), polyether imide (PI), polytetrafluorethylene (PTFE) or polyamide (PA) (See Lines 15 – 19 of Klunker, "For the upper of waterproof, breathable footwear, outer material is used that is air-permeable but at the same time water-permeable, such as leather or textile fabric. Waterproofing is achieved by arranging a waterproof, but water-vapor-permeable, functional layer inside the shoe. This can for example consist of expanded, microporous polytetrafluoroethylene (PTFE)").  
As to Claim 11, Dekovic/Klunker disclose the shoe of claim 1, characterized in that the increased thickness (T) is at least 120 %, of base thickness (t) (density (See Col. 10 Lines 12 – 34 of Dekovic, “ In one 30 embodiment, tied-lace receiving aperture 162 may be formed directed into knitted component 130 using a button-hole stitch or other suitable type of stitch.”  Also See Col. 7 Lines 12 – 28  teaching different meshes( “a stich type, a yarn type, or characteristics associated with different stitch types or yam types, including aesthetics, stretch, thickness, air permeability, and abrasion-resistance, may be varied from the remaining portion of upper 120”.  Dekovic teaches and increased thickness with the tied lace aperture 162 (that can also be applied to the (lace apertures 152, 153)) with the added thickness of the button hole stitch). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the shoe of claim 10, characterized in that the increased thickness (T) is at least 120%, of base thickness.  The increased thickness of the reinforced structure would have been expected provide a stronger more durable reinforced structure.
 As to Claim 12, Dekovic/Klunker disclose the shoe (100) of claim 1, characterized in that a collar (140 ankle cuff) is arranged in the instep region (150) of the shoe upper (120) (In particular, See annotated Figure 15 of Dekovic, teaching that a collar (140) is arranged in the instep region of the shoe upper. 

    PNG
    media_image6.png
    723
    970
    media_image6.png
    Greyscale

As to Claim 13, Dekovic/Klunker disclose the shoe of claim 12, characterized in that the stretchability of the collar is at least twice as high, as the stretchability of the material of the shoe upper beyond the collar (See Col. 7, Lines 39-54 of Dekovic), teaching increased stretch for the stretchability of the material of the shoe upper beyond the collar).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a stretchable collar that is at least twice as high as the stretchability of the shoe upper beyond the collar.  It would have been expected to provide increased efficiency for placing/taking the shoe on and off of the shoe wearer. This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 14, Dekovic/Klunker disclose the shoe (100) of claim 12, characterized in that the collar (140) is manufactured separately from the rest of the shoe upper (120) and is connected with the same. (See Annotated Figure 15 teaching a collar connected to a shoe supper) (See Col. 7, Lines 39-65 of Dekovic teaching the collar being knitted).
As to Claim 15, Dekovic/Klunker discloses the shoe (100) of claim 1, characterized in that it is a soccer shoe (100), wherein the sole (110) comprises a plurality of cleats (114) (See Figure 1, and Col. 5, Lines 9-27, “outsole 112 includes a plurality of cleat members 114 that are configured to provide traction with a ground surface”) and (Col. 4, Line 38-40, Figure 2).

    PNG
    media_image7.png
    560
    805
    media_image7.png
    Greyscale



As to Claim 16, Dekovic/Klunker disclose the shoe of claim 1, characterized in that at least one of (i) meshes having the second density (See Col. 10 Lines 12 – 34 of Dekovic,  teaching a knitted base material with a plurality of meshes having a second density, (See Col. 10 Lines 12 – 34,  teaching the modified aperture (152, 153) being formed with a plurality of stitches that have a first and second density like the tied lace aperture (162) with the button hole stich), The button-hole stitch has a second density that is different than the base material.  Also See Col. 7 Lines 12 – 28  teaching different meshes( “a stich type, a yarn type, or characteristics associated with different stitch types or yam types, including aesthetics, stretch, thickness, air permeability, and abrasion-resistance, may be varied from the remaining portion of upper 120.”), or (ii) the increased thickness T, surround the entirety of the circumference of at least one opening.
Claims 3 – 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,392,835 B2 to Dekovic et al. (herein after “Dekovic”) in view of German Patent No. DE9113139 U1 to KLUNKER et al. (herein after “Klunker”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0352173 A1 to BELL (herein after “Bell”).
As to Claim 3, Dekovic/Klunker disclose the shoe of claim 1.
However Dekovic/Klunker are silent wherein the knitted structure comprises at least one more set of third openings arranged side by side along the longitudinal extension (L) of the shoe upper at the lateral side of the shoe upper and at least one more set of third openings arranged side by side along the longitudinal extension (L) of the shoe upper at the medial side of the shoe upper, wherein both sets of additional third openings are arranged in a defined height level (h3) of the shoe upper measured from the bottom of the sole.  
Bell teaches knitted footwear wherein the knitted structure (140) comprises at least one more set of third openings (330, 190) arranged side by side along the longitudinal extension (L) of the shoe upper (102 ) at the lateral side of the shoe upper (102) and at least one more set of third openings (330, 190) arranged side by side along the longitudinal extension (L) of the shoe upper at the medial side of the shoe upper, wherein both sets of additional third openings (330, 190) are arranged in a defined height level (h3) of the shoe upper (102)  measured from the bottom of the sole (See annotated Figure 7,and Paragraph 62-63, Bell teaching a plurality of sets of openings, including a third set of openings, arranged side by side along the longitudinal extension (L) of the shoe upper  at the lateral side of the shoe upper and at least one more set of openings  arranged side by side along the longitudinal extension (L) of the shoe upper  at the medial side of the shoe upper (See Annotated Figure 7 of Bell, wherein both sets of additional openings  are arranged in a defined height level (h3) of the shoe upper  measured from the bottom of the sole).  

    PNG
    media_image8.png
    982
    863
    media_image8.png
    Greyscale

Bell is analogous art as it relates to the claimed invention in that it a plurality of openings to the knitted shoe.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the footwear of Dekovic/Klunker, with the knitted structure comprises at least one more set of third openings arranged side by side along the longitudinal extension (L) of the shoe upper at the lateral side of the shoe upper and at least one more set of third openings arranged side by side along the longitudinal extension (L) of the shoe upper at the medial side of the shoe upper, wherein both sets of additional third openings are arranged in a defined height level (h3) of the shoe upper measured from the bottom of the sole, as taught by Bell, in order to protect the foot and provide additional ventilation, thereby cooling the foot and removing perspiration (Paragraph 0002 of Bell) during use wherein the footwear may be exposed to the elements.
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 4, Dekovic/Klunker disclose the shoe of claim 1, but are silent wherein the openings of both sets of first openings, both sets of second openings, and both sets of third openings are adapted to thread a lace through the same. 
However, Bell teaches knitted footwear wherein the openings of both sets of first openings, both sets of second openings, and both sets of third openings are adapted to thread a lace through the same (See Annotated Figure of 7, and Paragraph 0031 of Bell, teaching wherein the openings of both sets of first openings, both sets of second openings, and both sets of third openings are adapted to thread a lace through the same. One of ordinary skill in the art would be capable of threading a lace through the first, second and third set of openings).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the footwear of Dekovic/Klunker, with the openings of both sets of first openings, both sets of second openings, and both sets of third openings are adapted to thread a lace through the same, as taught by Bell, in order to protect the foot and provide additional ventilation, thereby cooling the foot and removing perspiration (Paragraph 0002 of Bell) during use wherein the footwear may be exposed to the elements.
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 6, Dekovic/Klunker disclose the shoe (100) of claim 1, characterized in that the semi- permeable membrane is connected with the shoe upper (120) in a bottom region and in a top region and Response to Non-Final Office Action January 31, 2022is not connected with the shoe upper (120) in the region of the openings of both sets of first openings, both sets of second openings (152, 153) (See Pages 1-2, and in particular Page 2 of Klunker, teaching wherein the reinforced structure (132) is realized by a knitted structure (130) which is added to the knitted base material of the shoe upper (120).
 Dekovic/Klunker are silent in disclosing the shoe upper having both sets of third openings. 
However, Bell teaches knitted footwear wherein the shoe upper has both sets of third openings (See Annotated Figure of 7, and Paragraph 0031 of Bell, teaching the shoe upper having both sets of third openings).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the footwear of Dekovic/Klunker, has both sets of third openings, as taught by Bell, in order to protect the foot and provide additional ventilation, thereby cooling the foot and removing perspiration (Paragraph 0002 of Bell) during use wherein the footwear may be exposed to the elements.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO OLABISI REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday7:00 AM to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWOKWO OLABISI REDHEAD/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732